 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    ROSEMARY GARITY,                                          Case No. 2:11-cv-01805-RFB-CWH
 8                       Plaintiff,                                           ORDER
 9             v.
10    PATRICK DONAHOE; MEGAN J.
      BRENNAN,
11
                        Defendants.
12
13            On March 31, 2019, the Court entered judgment in favor of Plaintiff in the amount of
14   $19,921.63 and directed the parties to file with the Court their estimation of pre-judgment interest.
15   The Court has reviewed each parties’ submission. The Court finds that the appropriate pre-
16   judgment interest in this case is $475.79. This calculation is based upon an interest rate of 0.29%

17   and 3006 days of accumulated interest. This calculation is consistent with 28 U.S.C. § 1961 as

18   applied to pre-judgment interest calculations and relies upon the appropriate interest rate for the

19   applicable time period.

20
             Accordingly,
21
             IT IS ORDERED that Plaintiff is awarded $475.79 in pre-judgment interest. This amount
22
     is awarded in addition to the equitable damages awarded in this Court’s order of April (ECF No.
23
     479).
24
25           DATED: April 16, 2019.
26
27                                                         __________________________________
                                                           RICHARD F. BOULWARE, II
28
                                                           UNITED STATES DISTRICT JUDGE
                                                     1
